Citation Nr: 0022244	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  97-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to educational assistance under the 
provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from September 1952 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) New Orleans Regional Office (RO).  In July 1999, 
the appellant testified at a Board hearing at the RO.


FINDINGS OF FACT

1.  The veteran died in January 1996; the causes of death 
listed on the death certificate were "End Stage C.O.P.D. 
(emphysema), History of Respiratory Failure, and 
Pancreatitis."  

2.  At the time of his death, service connection was in 
effect for residuals of a fracture of the left first 
metatarsal, rated zero percent disabling.

3.  The record contains no competent medical evidence to show 
that a service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.



CONCLUSIONS OF LAW

1.  The claim of service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35 have not been met.  
38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in September 
1954, he was involved in an automobile accident in which he 
sustained a right pneumothorax, resulting in a 50 percent 
collapse of the right lung.  He was hospitalized for 
approximately two weeks for treatment; on hospital discharge, 
he was asymptomatic.  On physical examination in February 
1955, it was determined that the veteran had made a complete 
recovery from the September 1954 pneumothorax.  

Subsequent service medical records are negative for complaint 
or abnormality pertaining to the lungs or chest.  On physical 
examination in November 1960, November 1963, January 1965, 
August 1966, and July 1970, clinical evaluation of the 
veteran's lungs and chest was normal and chest X-rays were 
negative.  On report of medical history completed by the 
veteran in July 1970, he denied symptoms of shortness of 
breath, pain or pressure in his chest, and a chronic cough.  
At his August 1971 naval separation medical examination, 
clinical evaluation of his lungs and chest was again normal 
and a chest X-ray was negative. 

In June 1989, the veteran filed claims of service connection 
for several disabilities, including residuals of a collapsed 
lung and emphysema.  On his application, he theorized that 
his current lung condition (emphysema) was due to his 
exposure to Agent Orange or cleaning solvents in service.  

The RO obtained VA clinical records dated from November 1979 
to August 1989.  They show that in November 1979, the veteran 
was hospitalized with a 4-month history of dyspnea on 
exertion, generalized weakness, loss of weight, and a cough.  
A history of cigarette smoking was noted.  The diagnoses 
included mild COPD and he was advised to quit smoking.  
Subsequent VA and private clinical records show continued 
treatment for COPD and a 20-year history of smoking.

On August 1989 VA medical examination the veteran reported 
that he smoked 3/4 pack of cigarettes daily for the past two 
years.  Prior to that time, he indicated he smoked 11/2 packs 
of cigarettes daily for the past 20 years.  X-ray examination 
of the chest showed severe emphysema.  The diagnoses included 
pulmonary emphysema.

By September 1989 rating decision, the RO denied service 
connection for emphysema on the basis that such condition was 
not clinically evident in service and had not been shown to 
be related to service or any incident therein.  Service 
connection for a collapsed lung was denied on the basis that 
the condition had resolved with no residuals shown on 
examination.

The veteran appealed the RO decisions and in March 1990, he 
and the appellant testified at a hearing at the RO.  At the 
hearing, he stated that he frequently had exposure to 
chemical cleaning solvents in service; he also reported 
exposure to Agent Orange in Vietnam.  He theorized that his 
exposure to the chemicals caused emphysema.  He also noted 
his collapsed lung in an in-service automobile accident and 
felt that his lung had become scarred and damaged from that 
incident.

By June 1990 decision, the Board denied service connection 
for emphysema and residuals of a traumatic pneumothorax.  By 
May 1994 rating decision, the RO denied service connection 
for residuals of exposure to Agent Orange, including 
emphysema.

In January 1996, the veteran died.  The certificate of death 
lists the causes of his death as end stage COPD (emphysema), 
history of respiratory failure, and pancreatitis.  

In March 1996, the appellant submitted a claim for  
dependency and indemnity compensation (DIC) benefits, 
claiming that the veteran's death from emphysema was due to 
his Agent Orange exposure in service.  She subsequently 
offered several alternative theories of entitlement, claiming 
the lung condition from which he died was due to his in-
service automobile accident or exposure to cleaning solvents.  
She also indirectly alleged that service connection for the 
cause of his death is warranted because his emphysema was 
caused by cigarettes, which he started smoking in service.  
In support of this theory, she submitted statements from 
relatives and acquaintances to the effect that, prior to his 
naval service, he did not smoke.  Also submitted by the 
appellant were private treatment records from May 1989 to May 
1995 showing that the veteran received treatment for COPD.  

In July 1999, the appellant testified at a Board hearing at 
the RO that the veteran had been exposed to a great deal of 
laundry chemicals in service and felt that such exposure, in 
addition to the injuries from the September 1994 automobile 
accident, led to his fatal lung condition.  She testified 
that she noticed his breathing problems in the mid 1960s and 
that they had worsened.  She stated that he had not seen a 
doctor for his condition until around 1983, when he went to 
the VA hospital and was diagnosed with emphysema.  The record 
was held open for 30 days following the hearing to afford the 
appellant the opportunity to submit additional records in 
support of her claim, but no further evidence was 
forthcoming.

II.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (1999).  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Also, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that under the plain language of 38 U.S.C. § 1116(a)(3) 
and 38 C.F.R. § 3.307(a)(6)(iii), the incurrence element of a 
well-grounded claim is not satisfied where the veteran has 
not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e).  In other words, both 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent.  McCartt v. 
West, 12 Vet. App. 164 (1999).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (1999).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

With respect to claims based on tobacco use, VA General 
Counsel has held that direct service connection may be 
established for disability shown to result from tobacco use 
during active service.  VA O.G.C. Prec. Op. No. 2-93 (Jan. 
13, 1993), 58 Fed. Reg. 42756 (1993).  In order to establish 
a well-grounded claim in such cases, the claimant must 
provide medical evidence of a current disability, medical or 
lay evidence of tobacco use in service, and medical evidence 
of a relationship between the current disability and tobacco 
use during active service.  Id; see also Davis v. West, 13 
Vet. App. 178 (1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the claimant must provide (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

After careful consideration of the evidence of record, the 
Board concludes that the appellant's claim of service 
connection for the cause of the veteran's death is not well 
grounded.

Initially, it is noted that neither chronic obstructive 
pulmonary disease nor emphysema was clinically evident in 
service or for many years thereafter.  Chest X-rays and 
clinical evaluations of the veteran's chest and lungs were 
routinely negative in service.  In fact, the record indicates 
that emphysema was not diagnosed until 1979, about 8 years 
after his separation from active service.  Moreover, none of 
the post-service medical evidence of record relates the 
chronic obstructive pulmonary disease or emphysema to his 
period of service or any incident therein, including 
cigarette smoking, Agent Orange exposure, the September 1954 
automobile accident, or exposure to cleaning solvents.  

With respect to the appellant's theory that the veteran's 
fatal lung condition resulted from smoking, the Board 
initially notes that the record contains no competent medical 
evidence of nicotine dependence in service or any time 
thereafter.  In addition, no competent medical evidence has 
been submitted linking the fatal chronic obstructive 
pulmonary disease and emphysema to any nicotine dependence of 
in-service origin.  Although the appellant appears to alleges 
that the veteran incurred nicotine dependence during service, 
there is no medical opinion of record which supports this lay 
assessment.  Again, the record contains no medical diagnosis 
of nicotine dependence in service or at any other time.  

It is also noted that although the veteran indicated in 
clinical settings that he smoked cigarettes during service, 
the record also shows that he continued to smoke for after 
service.  Thus, although the veteran smoked in service, the 
impact of cigarette smoking at various times on an 
individual's health is a medical determination which the 
appellant and the Board may not competently make.  See 
Espiritu, supra.  While the Board accepts that the veteran 
smoked cigarettes during service, the appellant has failed to 
present any competent medical evidence that his fatal chronic 
obstructive pulmonary disease and emphysema are related to 
such in-service smoking, as opposed to post-service cigarette 
smoking and/or causes unrelated to cigarette smoking.  Cf. 
Combee, 34 F. 3d at 1042 (proof of direct service connection 
entails proof that exposure in service caused the malady 
appearing years later). 

It appears that the appellant has also argued that the 
veteran first became addicted to cigarettes in service and 
that any post-service smoking and related disability is also 
connected to his period of service.  The Board has carefully 
considered her claim in this regard, but again notes that 
medical evidence is required to show that the veteran 
incurred nicotine dependence in or due to service.  See 
Espiritu; VA O.G.C. Prec. Op. No. 19-97.  It is not 
sufficient that he merely state that he began smoking in 
service and that he continued to smoke, or that cigarettes 
were plentiful and free during his service period.  Neither 
the Board nor the appellant is competent to express an 
opinion as to the existence of a nicotine dependence.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

With respect to the appellant's theory that the veteran's 
fatal emphysema resulted from his exposure to Agent Orange in 
service, the Board notes that none of the conditions from 
which the veteran died (including emphysema) is listed in 38 
C.F.R. § 3.309(e).  Thus, the presumption of exposure to an 
herbicide agent in service is not applicable.  See McCartt, 
supra.  Even assuming arguendo that the veteran was exposed 
to Agent Orange in service, the claim of service connection 
for the cause of the veteran's death would still not be well 
grounded as the record lacks competent medical evidence of a 
nexus between any of the disabilities which caused the 
veteran's death and any exposure to Agent Orange in service.

For the reasons cited above, it is the Board's conclusion 
that the appellant's claim of service connection for the 
cause of the veteran's death is not well grounded under 38 
U.S.C.A. § 5107(a).  Since a well-grounded claim has not been 
submitted, VA is not obligated to assist her in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  Nonetheless, VA has a duty to notify a claimant 
under section 5103(a) when the circumstances of the case put 
the Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
'plausible' and that such. evidence had not been submitted 
with the application.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In this case, however, the appellant has 
not identified any available medical evidence that has not 
been submitted or obtained, which would support a well-
grounded claim.  Thus, VA has satisfied its duty to inform 
the appellant.  38 U.S.C.A. 5103(a). See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).

In reaching this decision, the Board has considered the issue 
of whether Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 might be warranted.  
However, a review of the record indicates that a claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 has not 
been raised - either by the appellant or by the evidence of 
record.  See Cole v. West, 13 Vet. App. 268 (1999) (holding 
that, as to a section 1318 hypothetically "entitled to 
receive" theory, a claimant must set forth how, based on the 
evidence in the veteran's claims file, or under VA control, 
at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding his 
death); see also Marso v. West, 13 Vet. App. 260 (1999).  The 
RO has not considered this matter, neither will the Board.

Regarding the claim for educational assistance under 38 
U.S.C.A. Chapter 35, the Board notes that basic eligibility 
for such benefits is established where the veteran was 
discharged under other than dishonorable conditions, and had 
a permanent total service connected disability in existence 
at the date of the veteran's death; or where the veteran died 
as a result of a service connected disability.  38 C.F.R. § 
3.807(a).

In this case, the veteran was not service-connected for a 
permanent total service-connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the criteria for 
eligibility for dependents' educational assistance under 38 
U.S.C.A. Chapter 35 have not been met.  38 C.F.R. § 3.807.



                                                          
(CONTINUED ON NEXT PAGE)






ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals




